Opinión disidente del
Juez Asociado Señor Negrón García.
HH
En Pueblo v. Rodríguez Martínez, 100 D.P.R. 805, 812 (1979), reconocimos que "[Ros que redactaron las constitu-ciones de Puerto Rico y de Estados Unidos ciertamente tu-vieron en mente prohibir que nadie fuese obligado a incri-minarse mediante su propio testimonio, pero no se propusieron prohibir que un delincuente confesare libre, voluntariamente su crimen haciendo así las paces con su conciencia y con la sociedad. Esas dos constituciones tienen como uno de sus objetivos proteger la libertad de la con-ciencia de los seres humanos, no encadenarlos al mal. Dichas constituciones no exigen que una persona que ha lle-gado a ser delincuente está además obligada a ser mentiroso o perjuro toda su vida. Lo ético es decir la ver-dad aunque eso resulte amargo. La constitución no está reñida con la ética”. (Énfasis en el original.)
*23La prueba no contradicha revela que el agente Pedro Albino "habló con el acusado [José E. García Ciuro] y le leyó las advertencias y después se las dijo verbalmente. Que después de las advertencias el acusado le dijo que él no había sido el que conducía el auto que ocasionó el acci-dente, pero sí él los acompañaba. También le dijo que ‘ha-bían encontrado el carro cerca de su casa’ [Guaynabo]”. (Énfasis suplido.) E.N.P., pág. 3. No hay la más mínima prueba de que esas admisiones fueron producto de una coacción física o psicológica; tampoco que García Ciuro fuera inducido a incriminarse mediante engaño o promesa. Cf. Pueblo v. Alcalá Fernández, 109 D.P.R. 327 (1980). In-cluso, no hay prueba de reclamo a la asistencia de abogado, ni antes ni después de hechas las advertencias. En estas circunstancias deberíamos respetar al tribunal sentencia-dor que determinó su voluntariedad. Las manifestaciones del acusado García Ciuro fueron hechas luego de haber sido advertido de sus derechos. Conociendo su alcance, vo-luntariamente renunció a no incriminarse. Ni la Constitu-ción ni el Derecho exigen absurdos. Un sospechoso puede renunciar inteligente y conscientemente a los derechos fundamentales que le son reconocidos constitucional-mente, aún sin ser una persona instruida. Pueblo v. Nieves Ramos, 101 D.P.R. 531 (1973).
Por otro lado, el Tribunal Supremo federal ha resuelto que:
... las advertencias no tienen que seguir el lenguaje exacto de Miranda v. Arizona, 384 U.S. 436 (1966), a modo de hechizo talismático (talismatic incantation). California v. Prysock, 453 U.S. 355 (1981). La doctrina no requiere esa rigidez. Más aún, si a un acusado “se le ha dicho la sustancia de sus derechos constitucionales, no es fatal la omisión de palabras irrelevantes o sin sustancia independiente”. (Traducción nuestra.) United States v. Noti, 731 F.2d 610, 614-615 (1984). Como reciente-mente dijo el más alto foro federal: “Hemos sostenido que una renuncia válida no requiere que un individuo sea informado de toda información ‘provechosa’ para hacer su decisión o toda in-formación que pudiera ... afectar su decisión de confesar.” (Tra-*24ducción nuestra.) Colorado v. Leroy, 55 L.W. 4162, 4165 (1987). Y en Moran v. Burbine, 54 L.W. 4265, 4267 (1986): “Sin duda que esa información adicional pudo serle útil al acusado; inclusive pudo haber afectado su decisión de confesar. Pero nunca hemos leído la Constitución para requerir que la policía [o fiscal] suministre a un sospechoso un flujo de información que le ayude a calibrar su propio interés en decidir si habla o se mantiene en sus derechos.” (Traducción nuestra.) Pueblo v. López Rodríguez, 118 D.P.R. 515, 536-537 (1987).
¡-H hH
No comprendemos cómo la mayoría caracteriza estas admisiones como prueba de referencia inadmisible. De acuerdo con la Regla 62(A) de Evidencia, 32 L.RR.A. Ap. IV, como excepción, eran admisibles pues fueron hechas por la parte contra la que se ofrece (García Ciuro) en su capacidad individual. E.L. Chiesa, Práctica Procesal Puer-torriqueña: Evidencia, San Juan, Pubs. J.T.S., 1985, Vol. I, Cap. VIII, págs. 294-295. Además, sus manifestaciones fueron corroboradas. Pueblo v. Pérez Fernández, 95 D.P.R. 919, 922 (1968). Nos explicamos.
Luis A. Meléndez Rodríguez, dueño del Toyota Corolla blanco, 1986, valorado en catorce mil dólares ($14,000), in-dicó que le fue hurtado el 17 de julio de 1985 del frente de su casa en Guaynabo. Lo volvió a ver el 19 de julio de 1985 en el Cuartel de Bayamón semi desmantelado. (Enfasis suplido.) E.N.P., pág. 1. Rafael Tellado González atestó que ese mismo día 19, un Toyota blanco de (2) puertas, chocó el carro de su esposa y causó el incendio y la muerte de ella y sus hijos. Vio “la persona que conducía el auto”-, además, dos (2) siluetas que huían, “pero el que guiaba quedó pillado”. E.N.P., pág. 2.
Obviamente, el juzgador concluyó correctamente que el auto descrito por Tellado González como el causante del accidente fue el hurtado a Meléndez Rodríguez el 17 de julio. Ángel Torres Bernard declaró conocer a Darío Soto *25Figueroa —testigo no disponible en el juicio (E.N.P., pág. 1)— y ser la persona a quien Soto Figueroa le hizo unas manifestaciones contra interés. Su declaración extrajudicial constituyó una excepción a la prueba de referencia. Regla 64(B)(3) de Evidencia, 32 L.P.R.A. Ap. IV; Chiesa, op. cit., págs. 206-212. Soto Figueroa le dijo que ellos habían tenido un accidente, donde hubo cinco (5) muertos y habían estado Carmelo, José, Eduardo, y el acusado [García Ciuro]. E.N.R, págs. 2-3.
Evaluados integralmente esos testimonios, contunden-temente corroboraron la admisión del acusado al agente Albino, quien por su parte dijo haber recibido información a través de Darío Soto.